ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on July 23, 1968 (212 So.2d 923) affirming the judgment in supplementary proceedings of the circuit court of Dade County, Florida, in the above styled cause; and
Whereas, on review of. this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed July 2, 1969 (226 So.2d 104) and mandate dated July 18, 1969, now lodged in this court, quashed this court’s judgment of affirmance with directions that a judgment be entered in behalf of the petitioner-plaintiff below;
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on August 28, 1968 is withdrawn, this court’s opinion and judgment filed July 23, 1968 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the judgment in supplementary proceedings appealed from in this cause is reversed with directions that a judgment be entered in behalf of the petitioner-plaintiff below. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).